     Case 3:20-cv-00174 Document 24 Filed 12/17/20 Page 1 of 2 PageID #: 936




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JAMES EDWARD ALBRIGHT,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0174

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                            MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny the Claimant’s request for reversal or remand (ECF No.

18), grant the Defendant’s request to affirm the decision below (ECF No. 22), affirm the final

decision of the Commissioner, and dismiss this matter from this Court’s docket. Neither party has

filed objections to the Magistrate Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES the Claimant’s request for reversal or remand (ECF No. 18),

GRANTS the Defendant’s request to affirm the decision below (ECF No. 22), AFFIRMS the

final decision of the Commissioner, and DISMISSES this matter from this Court’s docket,

consistent with the findings and recommendation.
    Case 3:20-cv-00174 Document 24 Filed 12/17/20 Page 2 of 2 PageID #: 937




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        December 17, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -2-
